DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:   
In line 2 of claim 8, “vicinity of reservoir” should read --vicinity of the reservoir--.
In line 2 of claim 10, “comprising emitter” should read --comprising an emitter--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation of “distance sensor is arranged in the vicinity of reservoir” which deems the claim indefinite. The term “vicinity” is a relative term that lacks a clear definition. It is unclear from the claim language what the adequate distance between the sensor and the reservoir must be in order to satisfy the claim, therefore the claim is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107875489A (Zhang).
	Regarding claim 1, Zhang discloses a gas delivery device (Abstract and Figure 1) comprising an inner gas passage (inlet pipe 2 extended from gas delivery device 5 to patient interface 13, see annotated Figure 1 below) in fluid communication with a deformable reservoir (inlet pipe 2 in fluid communication with gas storage device 4, Figure 1; gas storage device 4 is a soft mold that can inflate and deflate, therefore deformable, Page 8), and a processing unit (control circuit, Page 7, Paragraph 1, lines 6-7), further 5comprising: a reservoir detection device (gas storage quantity sensor, Page 8, Paragraph 1, lines 1-2) cooperating with the deformable reservoir (gas storage quantity sensor obtains volume change information of the deformable gas storage device 4, Page 8, Paragraph 1, lines 1-5) and with the processing unit (gas storage quantity sensor communicates volume change information with the control circuit, Page 8, Paragraph 1, lines 1-2) and adapted for determining a distance between said reservoir detection device and said deformable reservoir (gas storage quantity sensor may be a distance sensor that measures the distance of the gas storage device 4 between an inflated and deflated state, Page 8, Paragraph 1, lines 1-8), and 10a proportional valve (regulating valve 3, Figure 1; although regulating valve 3 is not specifically characterized as a proportional valve, it operates as such - as the regulating valve 3 adjusts the flowrate based off of the distance measured by the gas quantity sensor of the deformable gas storage device 4, Page 8, full Paragraph 1, therefore the operation of valve 3 is proportional to the distance measured by the gas quantity sensor, which in turn corresponds to the volume of the gas storage device 4) arranged on the inner gas passage (regulating valve 3 arranged on inlet pipe 2, annotated Figure 1) adapted for controlling a flowrate of gas in said inner gas passage (regulating valve 3 changes the flow rate of the gas to the air inlet pipe 2, Page 8, Paragraph 1, line 16-18), wherein the processing unit controls the valve is configured and adapted for adjusting the flowrate of gas traversing said proportional valve on the basis of said distance between the reservoir detection device 15and the deformable reservoir (the gas quantity sensor obtains the volume change information of the gas storage device 4 and communicates the volume change information with the control circuit, Page 8, Paragraph 1, lines 1-8;; the control circuit uses the recorded volume change information to further control the regulating valve 3 to control the amount of air flow by adjusting the flow rate of the gas to the air intake duct 2, Page 8, Paragraph 1, lines 16-18). 

    PNG
    media_image1.png
    476
    675
    media_image1.png
    Greyscale

Annotated Figure 1 of Zhang
	 Regarding claim 2, Zhang further discloses the gas delivery device is configured and adapted to determine the distance at given time intervals (volume of gas storage device 4 (which is measured by a gas quantity sensor being a distance sensor) is recorded at specific moments during the user’s breath, such as when the user begins to exhale and inhale, Page 8 lines 13-16). 
	Regarding claim 5, Zhang further discloses the flowrate of gas traversing the proportional valve is set by the processing unit  so as to be proportional to the distance (the gas quantity sensor (which may be a simple distance sensor) obtains the volume change information of the gas storage device 4 and communicates the volume change information with the control circuit, Pages 8, Paragraph 1, lines 1-8; the control circuit uses the recorded volume change information to further control the regulating valve 3 to control the amount of air flow by adjusting the flow rate of the gas to the air intake duct 2, Page 8, Paragraph 1, Iines 16-18; therefore, the flowrate of the gas traversing the valve 3 set by the control circuit is proportional to the distance measured by the gas quantity sensor)).  
	Regarding claim 6, Zhang further discloses the processing unit controls the proportional valve for increasing or for decreasing the flowrate of gas traversing the proportional valve based on the distance (the gas quantity sensor (which may be a distance sensor) obtains the volume change information of the gas storage device 4 and communicates the volume change information with the control circuit, Page 8, Paragraph 1, lines 1-8; the control circuit uses the recorded volume change information to further control the regulating valve 3 to control the amount of air flow by adjusting the flow rate of the gas to the air intake duct 2, Page 8, Paragraph 1, lines 16-18; therefore, the flowrate of the gas traversing the valve 3 set by the control circuit may be either increased or decreased)).  
	Regarding claim 7, Zhang further discloses the reservoir detection device being a distance sensor (gas quantity sensor can be a simple distance sensor, Page 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN107875489A (Zhang) in view of Gedeon (EP 0199688 A2).
	Regarding claim 3, Zhang teaches the gas delivery device of claim 1, and although Zhang teaches the use of a distance sensor in communication with a processing unit, Zhang does not specifically state said distance is calculated using signals delivered by the reservoir detection device and processed by the processing unit.  
	However, Gedeon teaches a breathing apparatus (Figure 1 and Abstract) that comprises a deformable reservoir (container 1 has the form of bellows, having a first stationary end-wall 1a and a second end-wall 1b which move in agreement with variations in volume, Page 4 lines 8-10) and a distance sensor that monitors the volume of the container (ultrasonic distance meter 17 monitors the container 1 volume by monitoring the position or movement of the end-wall 1b of bellows, Page 5 lines 18-20), which further teaches the distance being calculated using signals delivered by the distance sensor and processed by a processing unit (ultrasonic distance meter 17 transits signals onto the moveable wall 1b of the bellows 1, and receives the signals reflected from said wall and measures, in a known manner, the distance from the moveable wall to a stationary point, Page 5, lines 17-29; signal processing circuit 18 obtains signal from distance meter 17, Page 5, lines 30-33; therefore, it would have been obvious that some sort of distance calculation would need to be done in order to transmit distance information to the signal processing circuit).
	Therefore, it would have been obvious at the time of invention to modify Zhang’s device to have the distance sensor deliver signals to be processed by the processing unit, as taught by Gedeon, as this is a well-known method of operation for distance sensors.
	Regarding claim 4, Zhang teaches the gas delivery device of claim 1,  with Zhang further teaching the distance depends on the quantity of gas comprised into the deformable reservoir (gas quantity sensor can be a simple distance sensor, recording the change in volume of the gas storage device 4 based on its height, Page 8) and is comprised between: a distance at rest (Drest) corresponding to a deformable reservoir full of gas (inflated gas storage device 4 is when gas storage device is full of gas, Page 8),  30and a given deflated distance (Dmax) corresponding to a deformable reservoir at least partially deflated (gas storage device 4 flattens when deflated, Page 8).
	However, because the location of the gas quantity sensor with respect to the top or bottom of the gas storage device 4 is not disclosed, Zhang does not specifically state Dmax (which corresponds to a deflated state) being greater than Drest (which corresponds to an inflated state). 
	However, Gedeon teaches a breathing apparatus (Figure 1 and Abstract) which comprises a deformable reservoir (container 1 has the form of bellows, having a first stationary end-wall 1a and a second end-wall 1b which move in agreement with variations in volume, Page 4 lines 8-10) and a distance sensor that monitors the volume of the container (ultrasonic distance meter 17 monitors the container 1 volume by monitoring the position or movement of the end-wall 1b of bellows, Page 5 lines 18-20), in which the larger distance would correspond to a deflated or flatted state of the bellows, and the smaller distance would correspond to an inflated state of the bellows (Figure 1).
	Therefore, it would have been obvious at the time of invention to modify Zhang’s apparatus to place the distance sensor at a location with respect to a portion of the deformable reservoir that would allow the deflated distance to be greater than the inflated distance, as taught by Gedeon, as this would provide a consistent point of reference for which the volume change information could be monitored. 
	Regarding claim 8, Zhang teaches the gas delivery device of claim 7, but is silent on the distance sensor being arranged in the vicinity of reservoir.
	However, Gedeon teaches a breathing apparatus (Figure 1 and Abstract) which comprises a deformable reservoir (container 1 has the form of bellows, having a first stationary end-wall 1a and a second end-wall 1b which move in agreement with variations in volume, Page 4 lines 8-10) and a distance sensor that monitors the volume of the container (ultrasonic distance meter 17 monitors the container 1 volume by monitoring the position or movement of the end-wall 1b of bellows, Page 5 lines 18-20), in which the distance sensor is arranged in the vicinity of the container (see distance meter 17 arranged within the vessel 13 also containing the bellows container 1, Figure 1, therefore within a vicinity of the container 1). 
	Therefore, it would have been obvious at the time of invention to have the distance sensor of Zhang’s device be within the vicinity of the deformable gas storage device, as taught by Gedeon, as the distance sensor is used to measure the height of the deformable storage device, therefore would need to be within proximity/vicinity of the element in which the sensor is measuring distance from.
	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN107875489A (Zhang) in view of Li et al. (US 2010/0280362 A1).
	Regarding claim 9, Zhang teaches the gas delivery device of claim 7, but is silent on the distance sensor being a "time of flight" sensor.
	However, Li et al. teaches a time of flight based tracheal tube placement system (Abstract) in which an optical sensor is used to measure a distance between a moveable distal end of the tracheal tube and an anatomical structure (Figure 2, Paragraphs 0017-0019) using time of flight based principles (Abstract and Paragraph 0019). 
	Therefore, it would have been obvious at the time of invention to modify Zhang’s apparatus to replace the distance sensor with a “time of flight sensor”, as taught by Li, as using “time of flight” principles is a well-known method of measuring distance between two objects and would provide an alternative means of accurately measuring the distance. 
	Regarding claim 10, Li further teaches a “time of flight” sensor comprising an emitter (light source emitter 24, Figure 2 and Paragraph 0019) and a receiver (detector 26a, Figure 2 and Paragraph 0019). 
	Regarding claim 11, Li further teaches said emitter comprises a laser diode (light source 24 may be a laser diode, Paragraph 0021) and a said receiver comprises a 25photodiode (detector 26 may be one or more photodiodes, Paragraph 0021).
	Regarding claim 12, Li further teaches said emitter is configured for emitting a forward signal at given time intervals toward reservoir (light source emitter 24 emits a light beam signal 46 until the light interacts with an anatomic structure, Paragraph 0018; a time processing unit (TPU) 38 is used to control the gating of signals from the light detector 26, Paragraph 0020)), and 30ii) said receiver is configured for receiving a return signal corresponding to the forward signal that is returned after having hit reservoir (returned light beam 48 may be detected by light detector 26 to generate light signals to be analyzed by monitor 30, Paragraph 0018).
	Regarding claim 13, Li further teaches the forward signal and the return signal are light signals (Paragraph 0018). 
	Regarding claim 14, Li further teaches that the processing unit (monitor 30, Figure 1 and Paragraph 0017) is configured for: a) processing the forward and return signals received from the reservoir detection device (monitor 30 processes signals from both the light source emitter 24, Paragraph 0016 and the detector 26, Paragraph 0017),  5b) determining a propagation time between said forward and return signals (incoming signals are analyzed by monitor 30 to provide a time of flight of the emitted light beam, Paragraph 0020), c) and deducing from said propagation time, the distance between the reservoir detection device and the deformable reservoir (by determining the time of the light from the emitter 24 to reach the detector, a distance 44 may be determined, Paragraph 0020; distance 44 refers to the distance between the moveable end of the tracheal tube and the anatomical structure, Paragraph 0017).
	Regarding claim 15, Li further teaches the processing unit (monitor 30, Paragraph 0015) comprises a microprocessor (monitor 30 includes a microprocessor 32, Paragraph 0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785